DETAILED ACTION

Notice of Amendment
The Amendment filed 3/29/2021 has been entered.  Claims 1-4, 6-20, 22-28 are pending in the application with claims 1, 18 amended, claims 5, 21 cancelled.  The previous 35 USC 112 rejection of claims 18-20, 22-24 are withdrawn in light of Applicant’s amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian McCormack on 6/15/2021

The application has been amended as follows: 

Claim 25:
	A surgical system comprising:

an instrument arm assembly, the instrument arm assembly configurable to be inserted through the central access channel of the port assembly, the instrument arm assembly having:
an instrument arm, the instrument arm having a serially connected arrangement of:
a shoulder section having a first end, a second end, and an anchoring portion, the anchoring portion of the shoulder section configurable to secure to at least one of the anchor ports of the port assembly in such a way that the shoulder section is fixed in position relative to the port assembly, the shoulder section configurable to secure the instrument arm to the port assembly in a reverse-directed configuration;
a first arm section secured to the shoulder section; 
an elbow section secured to the first arm section; 
a second arm section secured to the elbow section; 
a wrist section secured to the second arm section; and 

a securing portion having an elongated body with proximal and distal ends, the distal end of the securing portion secured to the shoulder section;
wherein the instrument arm assembly is configurable to be arranged in a reverse-directed configuration when inserting the instrument arm assembly through the central access channel, the reverse-directed configuration being a configuration wherein the first arm section, elbow section, second arm section, wrist section, and end effector section of the instrument arm are collectively arranged along a first linear axis and a distance between the end effector section and the proximal end of the securing portion is less than a distance between the shoulder section and the proximal end of the securing portion, the first linear axis being parallel and adjacent to the securing portion.

Allowable Subject Matter
Claims 1-4, 6-20, 22-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record is silent with respect to “a shoulder section having a first end, a second end, and an anchoring portion, the anchoring portion of the shoulder section configurable to secure to at least one of the anchor ports of the port assembly in such a way that the shoulder section is fixed in position relative to the port assembly, the shoulder section configurable to secure the instrument arm to the port assembly in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        June 16, 2021